947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin HILL, a/k/a Marvin Hill, a/k/a Melvin Hill Taylor,Petitioner-Appellant,v.Bishop L. ROBINSON, Secretary of the Department of PublicSafety and Correctional Services;  Eugene M. Nuth,Warden, Maryland, CorrectionalInstitution-Jessup,Respondents-Appellees.Melvin HILL, a/k/a Marvin Hill, a/k/a Melvin Hill Taylor,Petitioner-Appellant,v.Bishop L. ROBINSON, Secretary of the Department of PublicSafety and Correctional Services;  Eugene M. Nuth,Warden, Maryland CorrectionalInstitution-Jessup,Respondents-Appellees.
Nos. 91-7155, 91-7215.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 19, 1991.Decided Oct. 28, 1991.

Appeals from the United States District Court for the District of Maryland, at Baltimore.   Alexander Harvey, II, Senior District Judge.  (CA-90-3219-H)
Melvin Hill, appellant pro se.
John Joseph Curran, Jr., Attorney General, Gwynn X. Kinsey, Jr., Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
In No. 91-7155, Melvin Hill seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).   The district court issued two orders disposing of Hill's claims, one on June 17 and one on July 11, 1991.   Our review of the record and the district court's opinions discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal from the first order on the reasoning of the district court.   With respect to the second order, we dismiss the appeal on the district court's reasoning that trial counsel was not ineffective under  Strickland v. Washington, 466 U.S. 668 (1984).


2
In No. 91-7215, Hill appeals the district court's denial of his "motion to supplement the motion to reconsider."   This appeal is similarly without merit and we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Hill v. Robinson, No. CA-90-3219-H (D.Md. July 11, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.